PER CURIAM.
Upon consideration of the appellee’s motion to dismiss, as well as the appellant’s response thereto, the Court has determined that the lower tribunal’s October 5, 2005, order is not an appealable order. See Banks v. State, 916 So.2d 35 (Fla. 1st DCA 2005). Accordingly, the appellee’s motion to dismiss is granted and the appeal is hereby dismissed for lack of jurisdiction. In light of the dismissal, the appellant’s Motion to Substitute Initial Brief, filed on February 6, 2006, is hereby denied as moot.
KAHN, C.J., LEWIS and POLSTON, JJ., concur.